Citation Nr: 1750698	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating for lumbar spondylosis/degenerative disc disease in excess of 10 percent prior to March 29, 2014, and in excess of 20 percent thereafter. 

2.  Entitlement to an effective date earlier than August 3, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

3. Entitlement to an extraschedular rating for lumbar spondylosis/degenerative disc disease.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1991 to February 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, a decision review officer hearing was held before the RO; a transcript is in the record.  The Veteran was scheduled for a video hearing before a Veterans Law Judge (VLJ) in January 2011; it was canceled at his request.

In February 2016, the Board issued a decision denying an increased rating for the Veteran's back disability and remanded the claim of entitlement to an extraschedular rating; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  By a February 2017 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's February 2016 decision and remanded the case for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the development and actions required by the February 2017 JMR have not been completed and therefore, the appeal must be remanded once more.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion).

Increased Rating for Lumbar Spondylosis/Degenerative Disc Disease 

The February 2017 JMR determined that the Board's reliance on the March 2014 VA examination was in error, finding that the Board did not provide adequate reasons and bases for why such examination was adequate.  Specifically, the JMR noted that the March 2014 VA examination was potentially inconsistent in that the VA examiner answered "yes" to the question of whether the Veteran has additional limitation in range of motion of the back following repetitive use testing despite the fact that the measurements provided did not show any additional limitation in range of motion.  Additionally, the JMR noted that the Board's decision failed to adequately address whether the examiner expressed an opinion as to whether pain could significantly limit functional ability during flare-ups or explain why such an opinion was not feasible.  The case was thus remanded to the Board for reconsideration of the evidence of record and a determination as to whether additional evidence is needed.  Considering the foregoing, the Board is remanding the claim for the Veteran to be afforded another VA medical examination regarding the severity of his service-connected back disability.  

The Board finds a retrospective medical opinion addressing the Veteran's service-connected back disability would be helpful in determining the appropriate disability ratings for the periods on appeal.  The Board recognizes that it may not be possible for a physician to provide an opinion as to the past state of the Veteran's back disability with certainty.  However, if the physician concludes that it is not possible to provide a retrospective opinion without resort to speculation, the reason for this conclusion must be thoroughly explained.  

Since the time that the claim for an increased evaluation of the service-connected back disability was last before the Board, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the July 2008, November 2009, and March 2014 VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA spine examination is necessary for this reason as well.

TDIU

The Veteran seeks an effective date earlier than August 3, 2009, for the grant of TDIU.  He contends that he is entitled to an earlier effective date because he was unable to maintain substantially gainful employment due to his service-connected disabilities, to include his service-connected back disability, prior to August 3, 2009 (the date of his TDIU claim).  Because adjudication of the Veteran's increased rating claim for his back disability will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Extraschedular Rating

The Board notes that in August 2017 a VA Compensation Service decision denied entitlement to an extraschedular rating.  Although the Board may not assign an extraschedular rating in the first instance, it reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015). Therefore, this matter remains before the Board on appeal.

However, as noted above both the increased rating and TDIU claims require further development that could be useful in determining whether an extraschedular rating is warranted.  The Board finds that the extraschedular claim should be adjudicated as inextricably intertwined with the TDIU issue.  As such, the Board will also remand the extraschedular issue. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an orthopedic examination to assess the current severity of the Veteran's service-connected back disability and for a supplemental retrospective medical opinion as to the severity during the entire appeal.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.  Specifically, the VA examiner should address the following:

(a)  Provide range of motion and repetitive motion findings in degrees for the low back in active AND passive motion and weight-bearing AND non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) State whether there is objective evidence of pain on range of motion and after repetitive motion testing, including the degrees at which pain begins and ends.

(c) Provide a retrospective opinion regarding the range of motion of the low back in active AND passive motion and weight-bearing AND nonweight-bearing, and an estimated degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain why that is so.

(d) Note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, including retrospectively by providing observed or estimated degree of additional range of motion loss due to pain on use or during flare-ups.  

(e) Specifically note whether the spine is ankylosed, and indicate whether there are any further related neurological manifestations and if so, their nature and severity. 

(f) Indicate whether there has been at any time during the appealed period intervertebral disc disease (and if so, whether there have been incapacitating episodes of such with doctor-prescribed bed rest, and their frequency and duration).

2.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

